In an action to recover damages for malicious prosecution, defendant appeals from (1) a judgment of the Supreme Court, Westchester County (Burchell, J.), entered June 21, 1981, after a jury trial, which is in favor of plaintiff in the principal amount of $150,000 ($50,000 as compensatory damages and $100,000 as punitive damages) and (2) an order of the same court, entered October 5, 1981, which, upon his motion, inter alia, to set aside the verdict, granted defendant a new trial unless plaintiff consented to a downward modification of the judgment to $25,000 compensatory damages and $50,000 punitive damages. Appeal from the judgment dismissed. Order modified, on the law and the facts, by further reducing the awards in plaintiff’s favor to $5,000 compensatory damages and $10,000 punitive damages, and by adding a provision that in the event plaintiff does not so consent, the new trial shall be limited to the issue of damages only. As so modified, order affirmed. Defendant is awarded *842one bill of costs. Plaintiff’s time to file a stipulation consenting to reduce the verdict is extended until 20 days after service upon him of a copy of the order to be made hereon, with notice of entry. The verdict as to liability is supported by the evidence. However, the damages awarded were excessive to the extent indicated. Damiani, J. P., Gulotta, Rubin and Boyers, JJ., concur.